                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In Re:                                                         )
                                                               )
BEN POURBABAI,                                                 )       Case No. 18-13560-BFK
                                                               )       Chapter 13
                          Debtor.                              )
                                                               )
                                                               )
CHRISTINE POURBABAI and KYLE SKOPIC,                           )
                                                               )
                          Movants,                             )
                                                               )
v.                                                             )       Contested Matter
                                                               )
BEN POURBABAI, and                                             )
THOMAS GORMAN, TRUSTEE,                                        )
                                                               )
                          Respondent.                          )
                                                               )

           AMENDED MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COME NOW, Christine Pourbabai and Kyle Skopic (“Movants”), by counsel, and file

this Amended Motion for Relief from the Automatic Stay (“Motion”) pursuant to 11 U.S.C. §

362(d) and Bankruptcy Rule 4001(a), to permit Movants to complete the sale of marital property

ordered to be sold pursuant to a Final Order of Divorce and related orders directing sale and

equitable distribution of marital property as between the Debtor and Christine Pourbabai.

         The Debtor has filed this facially defective Chapter 13 petition in bad faith, and for the

sole and limited purpose of avoiding the impending sale of marital property found and ordered to

be sold pursuant to an equitable distribution of marital property made and adjudicated in

connection with a Final Order of Divorce from Christine Pourbabai on July 26, 2017. The state
Kevin M. O’Donnell, VSB #30086
Jeffery T. Martin, Jr., VSB # 71860
Henry & O’Donnell, P.C.
300 N. Washington St., Suite 204
Alexandria, Virginia 22314
(703) 548-2100
Counsel to Movants
court sitting in that divorce proceeding found certain real property to be marital property and

appointed a Commissioner of Sale to liquidate such properties and to split proceeds consistent

with rulings made in the Final Order of Divorce. The Debtor thereafter embarked upon a pattern

of filing of dilatory motions and appeals to the Final Order, and having been rejected as to all

such procedural devices and/or substantive challenges, now has filed this Chapter 13 proceeding

in an attempt to avoid closing and settlement under at least two contracts of sale that were

scheduled to close during the first half of November. The Movants’ motion for relief from the

automatic stay should be granted for the reasons stated hereinbelow.

         1.    This is a proceeding seeking relief from the automatic stay and is a contested

matter pursuant to Bankruptcy Rules 4001 and 9014, this matter is a core proceeding and this

Court has jurisdiction properly founded upon 28 U.S.C. §§ 157 and 1334.

         2.    The Debtor, Ben Pourbabai (“Mr. Pourbabai” or “Debtor”), filed a voluntary

petition for relief under Chapter 13 of the Bankruptcy Code on October 23, 2018. Thomas

Gorman (“Trustee”) is the duly appointed and standing Chapter 13 Trustee herein.

         3.     Christine Pourbabai is the Debtor’s ex-wife and obtained a Final Order of

Divorce (“Final Order”) from the Debtor on July 26, 2017. A copy of the Final Order is attached

hereto as Exhibit A. Kyle Skopic is an attorney admitted to the Virginia State Bar and appointed

as a Commissioner of Sale to facilitate the sale of marital properties ordered under the Final

Order.

         4.    In connection with entry of the Final Order, the Circuit Court of Fairfax County,

Virginia (“Circuit Court”) adjudicated and declared the parties’ rights in and to certain marital

property, and specifically ordered that the following marital property be sold by the appointed

Commissioner of Sale and net proceeds split between the Debtor and Christine Pourbabai:



                                                 2
                 a. 9896 Sunnybrook Dr., Great Falls, VA 22066

                 b. 1077 Paper Mill Court, N.W., Washington DC, 20007

                 c. 3628 Reservoir Road, N.W., Washington DC, 20007

                 d. 3661 Winfield Lane, N.W., Washington DC, 20007

                 e. 3629 Winfield Lane, N.W., Washington DC 20007

        The properties listed herein are referred to collectively hereinafter as the “Marital

Properties.” Pursuant to the July 26, 2017 Final Order, “[T]he proceeds of sale of each property

shall be divided equally between the parties after the deduction of all costs at the time of sale.”

(Ex. A, pg. 2).1

        5.       Subsequent to the entry of the Final Order, the Debtor exercised his right of

appeal and filed an appeal with the Court of Appeals of Virginia, making eighteen (18) separate

assignments of error as to the entry of the Final Order. Each and every assignment of error was

expressly evaluated and addressed by the Court of Appeals. On August 21, 2018, the Court of

Appeals of Virginia issued a Memorandum Opinion rejecting each and every one of the Debtor’s

eighteen (18) assignments of error, and affirming the Final Order. A copy of the August 21, 2018

Memorandum Opinion is attached hereto as Exhibit B.

        6.       In order to facilitate the sale of marital property as ordered in the Final Order, the

Circuit Court entered an Order Appointing Commissioner of Sale on December 15, 2017 (the

“Commissioner Order”) appointing movant Kyle Skopic as Commissioner of Sale to facilitate

and oversee the process of sale of marital property as ordered by the Final Order. A copy of the




1
 Notwithstanding the requirement in the Final Order that sale of the Marital Properties be effected by and through
Kyle Skopic as Commissioner of Sale, the Debtor nonetheless individually sold and closed on the property at 6329
Winfield Lane, NW, Washington DC and has failed to account for the sales proceeds generated from that closing.
Accordingly, sales of the remaining Marital Properties have been ordered to be made with proceeds paid into the
Circuit Court pending further order from that Court, and presumably, after an accounting.

                                                         3
Commissioner Order is attached hereto as Exhibit C. Upon information and belief, the

Commissioner Order was not appealed by the Debtor.

         7.       Pursuant to the Final Order and the Commissioner Order, Kyle Skopic

(hereinafter, the “Commissioner”) has retained real estate brokers and commenced the listing and

marketing of the marital properties for sale. On or about October 4, 2018, the Commissioner

entered into a contract for sale of 1077 Paper Mill Court, N.W., Washington DC, 20007 (the

Paper Mill Property”) for the sale price of $847,000.00. A copy of the contract for sale of the

Paper Mill Property is attached hereto as Exhibit D. On or about October 10, 2018, the

Commissioner entered into a contract for sale of 3628 Reservoir Road, N.W., Washington DC,

20007 (the “Reservoir Property”) for the sale price of $1,517,500.00. A copy of the contract for

sale of the Reservoir Property is attached hereto as Exhibit E.

         8.       On October 12 and 18, 2018, the Circuit Court, having expressly retained

jurisdiction under the Final Order to enforce the equitable distribution and facilitate the sale of

marital property, entered two separate orders confirming sale of the Paper Mill Property and

Reservoir Property (collectively, the “Sale Orders”). Copies of the Sale Orders are attached

collectively hereto as Exhibit F. As noted in the Sale Orders, the mortgages and condo fees are

currently delinquent on each of the Paper Mill and Reservoir Properties.

         9.       Under the contracts for sale, closing under the contract for the Reservoir Property

was to be held on or before November 9, 2018, and closing under the contract for the Paper Mill

Property was to be held on or before November 16, 2018. Upon information and belief, both

purchasers are prepared for and are requesting closing under the respective contracts.2


2
  Failure to promptly close will likely cause one of the contract purchasers to lose an interest rate lock which is
currently set to expire on Nov. 21, 2018. Should the purchasers incur additional interest expense or costs necessary
to extend closing, those costs may be sought to be recovered from the seller. Additionally, the other purchasers must
vacate their current premises, and will suffer significant harm if they cannot close and take occupancy as intended.

                                                          4
        10.     On October 23, 2018, only five days after entry of the Circuit Court’s Sale

Orders, the Debtor filed his Chapter 13 petition with this Court seeking to stay the scheduled

closings and to impermissibly interfere with the court ordered sales.

        11.     The Chapter 13 filing is simply the latest in a series of dilatory and delaying

tactics employed by the Debtor to avoid the sale of Marital Properties as ordered by the Circuit

Court. The Commissioner has participated in not less than eighteen separate hearings before the

Circuit Court under which the Debtor has sought to interpose delay or reversal of the property

distribution ordered under the Final Order. The Debtor has failed to cooperate with the

Commissioner in the active listing and marketing of the Marital Properties and has interfered

with the sales process ordered by the Circuit Court. In one instance, seeking to thwart an earlier

contract closing of the Reservoir Property, the Debtor had his own mother file a lawsuit against

him claiming an interest in the property and included the filing a memorandum of lis pendens in

order to cloud title sufficiently to prevent sale. As a result, an earlier contract for purchase of the

Reservoir Property, accepted and approved by the Circuit Court, was terminated by the

purchasers.

        12.     Prior to entry of the Final Order, the Marital Properties were principally employed

as rental properties generating material monthly rental income which was solely collected by the

Debtor. Upon information and belief, and subsequent to the entry of the Final Order, the Debtor

has continued in sole custody and control of the Marital Properties and has additionally

continued to lease and rent some or all of the Marital Properties without accounting for the rents

collected and/or related expenses of operating the properties. Notwithstanding that the Debtor

was collecting rental income from the Marital Properties, he has failed to make payment of

mortgages, condo or association fees, and other debts secured by the Marital Properties. As noted



                                                   5
in the Sale Orders, the mortgages are currently delinquent on both of the Paper Mill and

Reservoir Properties, and condo fees are currently delinquent on the Paper Mill Property.

                                      The Chapter 13 Filing

       13.     The Debtor’s filing of his Chapter 13 case with this Court is facially defective,

and is interposed for no other purpose other than to effectuate another delay of the Circuit Court

ordered sale of Marital Properties. The Debtor has spent most of the past eighteen (18) months

interposing one delay or challenge after another, and now having failed completely on his appeal,

post-trial motions and other procedural devices, has improperly sought the benefit of the

automatic stay of 11 U.S.C. 362. Defects relating to the Debtor’s Chapter 13 filing before this

Court, include, but are not limited to the following:

               a. Pursuant to the Debtor’s own schedules filed within the past week, the Debtor

                   does not even qualify under 11 U.S.C. 109(e) to be a Debtor under Chapter

                   13. The Debtor’s acknowledged secured debts exceed $3.7 million pursuant to

                   Schedule D filed by the Debtor herein.

               b. The Debtor fails to identify or even acknowledge the existence of the Circuit

                   Court divorce proceedings which are still pending and under which the Sale

                   Orders were entered over the Debtor’s express objections just days before the

                   filing of his Chapter 13 petition. Given the plethora of litigation emanating

                   from this case over the past 18 months, this omission is glaring and suggests

                   an intent to mislead and/or deceive this Court.

               c. The Debtor fails to identify the pendency of his appeal of the Final Order to

                   the Court of Appeals of Virginia, which issued its Memorandum Opinion on

                   August 21 of this year.



                                                 6
                 d. The Debtor fails completely to identify or acknowledge Christine Pourbabai’s

                      interests in and to the Marital Properties as adjudicated by the Final Order.

                      The Debtor lists himself as sole owner of all such properties on Schedule

                      A/B.3

                                                   Argument

        i.       Interests in and to the Marital Properties were finally adjudicated prior to
                 the filing of Debtor’s Chapter 13 proceeding.

        14.      The Circuit Court sitting in connection with the divorce proceedings between the

Debtor and Christine Pourbabai, made final determinations in 2017 as to the identification and

disposition of marital property pursuant to an equitable distribution hearing conducted in

connection with the divorce case. Under the Final Order, the Marital Properties were each and all

found to be marital property of both the Debtor and Christine Pourbabai and disposition of such

properties was ordered to effectuate an equal division as between the parties. The Final Order is

a final order in the parties’ divorce proceedings. The Debtor has already lost his appeal of right,

and although he claims to be pursuing a potential appeal to the Virginia Supreme Court, has not

obtained a stay of the Final Order pending any such appeal.

        15.      11 U.S.C. 541 provides in pertinent part that:

        [P]roperty in which the debtor holds, as of the commencement of the case, only
        legal title and not an equitable interest, … becomes property of the estate under
        subsection (a)(1) or (2) of this section only to the extent of the debtor's legal title
        to such property, but not to the extent of any equitable interest in such property
        that the debtor does not hold.

11 U.S.C. 541(d). To the extent that the Debtor is the title owner of any of the Marital Properties,

he holds only legal title and not the equitable interests assigned to and determined to be the

property of Christine Pourbabai.

3
  Title to the Paper Mill Property is held solely by Christine Pourbabai as evidenced by a May 9, 2007 Deed from
the Debtor. Notwithstanding the 2007 transfer, Debtor lists himself as “sole owner” of the Paper Mill Property.

                                                         7
       16.     The interests in the Marital Properties awarded to Christine Pourbabai under the

Final Order are not property of the Debtor’s bankruptcy estate. Courts have held that:

       It is widely recognized that property awarded to a non-debtor spouse pursuant to a
       divorce decree finalized prior to the debtor spouse's bankruptcy is not part of the
       debtor's estate.
                                              …
       It is generally recognized that once the divorce decree becomes final, the property
       interests awarded are vested pursuant to the decree. As long as the property
       awarded existed at the time of the decree, even if it was cash, a prebankruptcy
       court order divesting the debtor spouse of an interest in the property will normally
       keep that property out of the debtor spouse's bankruptcy estate.

In re Purpura, 170 B.R. 202, 209 (Bankr. E.D.N.Y. 1994), citing, inter alia, Henry J. Sommer et

al., Collier Family Law And The Bankruptcy Code § 2.01 [5] at 2–11 (1994 ed.).

       17.     Courts in this jurisdiction have held that:

       [t]he mere filing of a bankruptcy petition does not divest otherwise vested
       equitable distribution rights. … Thus, in a bankruptcy proceeding which is
       commenced after the vesting of equitable distribution rights, only the debtor's
       inchoate equitable interest in the marital estate becomes part of the bankruptcy
       estate. The interest is then made choate by the equitable distribution proceeding.
       To hold otherwise would make the Bankruptcy Code a draconian tool in divorce
       litigation, because one could then avoid an anticipated unfavorable equitable
       distribution award by filing bankruptcy.

In re Roberge, 188 B.R. 366, 369 (E.D. Va. 1995), aff'd sub nom. Roberge v. Buis, 95 F.3d 42

(4th Cir. 1996).

       18.     This Court should grant relief from the automatic stay of 11 U.S.C. 362, for

cause, based upon the recognition that the equitable interests of Christine Pourbabai in and to the

Marital Properties are not property of this bankruptcy estate. The Debtor’s Chapter 13 filing

should not be permitted to interpose any further delay in the closing of the existing sales

contracts.




                                                 8
       ii.        Relief should be granted to permit implementation of the Final Order.

       19.        Courts generally hold that a state court’s determination of rights in areas uniquely

of state concern should not be disturbed by the federal courts. In the case of Caswell v. Lang,

757 F.2d 608 (4th Cir. 1985), the Fourth Circuit Court of Appeals held that:

       … it was not the “intent of the new Bankruptcy Code to convert the bankruptcy
       courts into family or domestic relations courts—courts that would in turn, willy-
       nilly, modify divorce decrees of state courts insofar as these courts had previously
       fixed the amount of alimony and child support obligations of debtors.”

Id., at 610–11.

       20.        In the case of In re Robbins, 964 F.2d 342 (4th Cir. 1992), as amended (May 27,

1992), the Fourth Circuit Court of Appeals extended its general principals stated in Caswell to a

case involving a motion for relief from the automatic stay to permit a state court to enter a final

order as to a substantially completed equitable distribution award. The Fourth Circuit said that

relief from the automatic stay requires an evaluation of the following factors:

       (1) whether the issues in the pending litigation involve only state law, so the
       expertise of the bankruptcy court is unnecessary;
       (2) whether modifying the stay will promote judicial economy and whether there
       would be greater interference with the bankruptcy case if the stay were not lifted
       because matters would have to be litigated in bankruptcy court; and
       (3) whether the estate can be protected properly by a requirement that creditors
       seek enforcement of any judgment through the bankruptcy court.

Id., at 345. In Robbins, the equitable distribution determinations had been made by the state

court, but entry of a special master’s opinion disposing of the equitable distribution issues had

not yet been entered. The Court of Appeals found all three factors stated above to weigh in favor

of relief so that the final order of equitable distribution could be entered.

       21.        In the instant case, it is clear that determination of marital property interests and

the equitable distribution rights attendant upon a dissolution of marriage are uniquely matters of

state law. The Court of Appeals in Robbins held that matters of equitable distribution are “…in

                                                     9
the category of cases in which state courts have a special expertise and for which federal courts

owe significant deference.” Id. As in Robbins, the state court determination of equitable

distribution had already been made. In this case, the Final Order was entered almost eighteen

(18) months prior to the Debtor’s bankruptcy filing.

       22.     Judicial economy is likewise promoted by granting relief to permit closing under

the Sale Contracts. As noted herein, the equitable distribution of marital property as between the

Debtor and Christine Pourbabai was fully adjudicated and made by the Circuit Court pursuant to

the entry of the Final Order in July of 2017. The equitable distribution involved the interpretation

and application of Virginia law by both the Circuit Court and the Court of Appeals of Virginia in

connection with the Debtor’s appeal of the Final Order. There is simply no basis for re-litigating

or failing to enforce the Circuit Court’s determinations.

       23.     Finally, providing relief from the automatic stay does not harm creditors of this

estate. As noted above, the determinations of the respective rights of the Debtor and Christine

Pourbabai in and to the Marital Properties was finally determined by the Circuit Court in July of

2017 pursuant to entry of the Final Order. Creditors of this case, having been filed on October

23, 2018, have no right or interest in and to the award of marital property made to Christine

Pourbabai under the Final Order. Accordingly, sale of the Marital Properties may be permitted,

with any proceeds payable to the Debtor directed to be paid into this Court or into the Debtor’s

bankruptcy estate.

       iii.    Conclusion

       WHEREFORE, your movants pray that this Honorable Court grant relief from the

automatic stay of 11 U.S.C. 362 to permit closing under the Sale Contracts and completion of

distribution of proceeds of sale in accordance with the orders of the Circuit Court, that the



                                                 10
fourteen (14) day provided for under Rule 4001(a)(3) be waived, and that your Movants have

such other and further relief as this Court may deem just.




                                             Respectfully submitted,

                                             CHRISTINE POURBABAI
                                             KYLE SKOPIC
                                             By Counsel




/s/ Kevin M. O’Donnell
Bruce W. Henry, VSB # 23951
Kevin M. O’Donnell, VSB #30086
Jeffery T. Martin, Jr., VSB # 71860
Henry & O’Donnell, P.C.
300 N. Washington St., Suite 204
Alexandria, Virginia 22314
(703) 548-2100
Counsel to the Movants




                                                11
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of November, 2018, a copy of the foregoing was
served via first class mail, postage pre-paid, to the Debtor, Debtor’s Attorney and Chapter 13
Trustee, and via the ecf system to Debtor’s counsel and the Chapter 13 Trustee.



                                             /s/ Kevin M. O’Donnell




                                               12
EXHIBIT A
                                                                     '      . ,.
                                                                         .....




"j
I    '




               VIRGINIA:
                                      IN THE CIRCUIT CIOURT OF FAIRFAX COUNTY

               CHRISTINE POURBABBAI,                            )

                         Plaintiff,                             )

               v.                                               )         CASE No. CL 2015-16966

               BEN POURBABAI,                                   )

                         Defendant.                             )
                                                                                                                     ..
                                              FINAL ORDER OF DIVORCE                                            I
                                                                                                 I          I



                         THIS CAUSE came on to be heard upon the pleadings of the parties, and upon the

               sworn testimony of the Plaintiff, Defendant and their witness duly taken ore tenus and the

               evidence presented at the hearing in this matter;

                         AND IT APPEARING TO THE COURT, independently of the admissions of either

               party in the pleadings or otherwise, that the parties were married on December 22, 2002 in

               Loudoun County, Virginia; that there is three children was born of the aforesaid marriage,

               namely,                                , born on January 16, 2005,                                     ,

               born on February 1, 2008 and                                        , born on June 5, 2011; that both
                                                                                                                I-
                                                                                                                I

               parties are over the age of eighteen ( 18) years and neither is a member on active duty with the

               Armed Forces of the United States; that Plaintiff is and has been actual bona fide resident and

               domiciliary of Fairfax County, Virginia, for at least six month preceding the commencement of

               this suit, that the parties hereto last cohabited as husband and wife at the marital residence in

               Fairfax   Co~ty, Virginia; that the parties separated on or about December 1, 2015, at \which
               time it was the intention of at least one of the parties to terminate the. marital state, and since

               that date both ·have been living separate and apart without cohabitation, continuously and

         '··

                                                            ~   1-
,\
I




     without interruption; and that there is no prospect of reconciliation between the parties .. It is

     therefore,

             ADJUDGED, ORDERED AND DECREED as follows:

             1.     That the Plaintiff, Christine Poubabai, be and he hereby is awarded a Final

     Order of Divorce a vinculo matrimonii from the Defendant, Ben Pourbabai, on the grounds of

     having lived separate and apart without cohabitation and without interruption for a period in

     excess of one year.

            2.      That the bonds of matrimony heretofore existing between the parties hereto are

     forever dissolved.

            3.      That after having considered all of the factors in §20-107.3(E) of the Code the

     court makes the following ruling with regards to the parties' marital property:

            (A) Kyle Skopic, Esq. be and is hereby appointed as the commissioner to facilitate the

     sale of the following real property of the parties which is found to be marital:

            a.      The House located at 9896 Sunnybrook D., Great Falls, VA 22066

            b.      The House located at 1077 Papermill Court, N.W., Washington DC 20007

            c.      The House located at 328 Reservoir Rd., N.W., Washington DC 20007

            d.      The House located at 3661 Winfield Ln., N.W, Washington DC 20007

            e.      The House located at 6329 Winfield Ln., N.W. Washington DC, 20007

            Both,parties are ordered to fully cooperate with the commissioner in the preservation

     and to facilitate the sale of the properties and the court reserves jurisdiction to enter    s~parate
                                                                                                     I
                                                                                                     I
                                                                                                     I

     orders for each property to effectuate the sale. The proceeds of the sale of each property shall

     be divided equally between the parties after the deduction of all costs at the time of the sale. ~')..
     C COI-\l'\Q\- (1 Vk H-- <?v.C..vY..~ fk,_ "P'hf""f'h:"Q.C W; ~"v\. .Jk "'\fJti">"J:.. cf. \i-,..
               (B) ct Plaintiff shall retain her Honda as he sole and separate property. ,        , .
                                                                                        '- '{) Y""M' ~')l '{)'\II e. .,.
       (C)     Within 3 days of the entry of this order the parties shall divide the Persian rugs

in Defendant's possession. Each party shall select one rug with the Plaintiff making the first
                                                                                              '
choice until the rugs are fully divided. The last rug (if the division is uneven) shall be sdld and

the proceeds shall be divided equally between the parties.

       (D)     Plaintiff's student loans are marital and she shall be responsible for them.   i
       4.      After having considered all pertinent factors in the code, the court ma.Kes the

following ruling as to support.

       (A) Sp?usal support. The court fmds that the Defendant is unemployed and awards no

spousal support. There shall be a reservation of spousal support for 6 years and 3 months.

      · (B) Child support. The Court finds that Plaintiffs income is $1,143 per month and that

Defendant's income is $0 per month. The ·number of dependent children is three. The cost of

medical insurance for the children is $0 per month. The work-related childcare cost ·of the

primary physical custodian of the children (Wife) is zero dollars per month. The preswnptive

amount of child support is $126/month. Husband shall pay to Wife $126/month in child

support beginning on July 1, 2016 and continuing on the first of each month thereafter.

       Child support shall continue to be paid for a chil~ until that child reaches the age o~

eighteen (18) and shall continue to be paid for a child who is: (i) a full-time high school

student, (ii) not self-supporting, and (iii) living in the home of the parent seeking or 1eiving

support, until the child reaches the age of nineteen (19) or graduates from high ~chool,

whichever. first occurs. The court may also order the continuation of support for any child over

the age of 18 who is (a) severely and permanently mentally or physically disabled, and such

disability existed prior to the child reaching the age of 18 or the age of 19 if the child met the
         0
     I




             requirements of clauses (i), (ii), and (iii); (b) unable to live independently and support pimself,

             and (c) residing in the home of the parent seeking or receiving child support.

                   Support payments are not ordered to be paid through the Department of Social Services,

                 or to be paid via Wage Withholding Order, at this time. Instead, Husband shall pay child

                 support directly to the Wife in such a ma.t111er that she receives it on or before the fit:st day

                 of each month. By agreement of the parties, there are no child support arrearages as, of the

                 date of entry of this Order.

                       (C)    Health Care Coverage.

                              (a)    For Spouse or Fonner Spouse. Neither party shall be responsible for

             maintaining health insurance for the benefit of the other.

                             (b)     For the Children. The children are currently on Medicaid and t4erefore

             neither party is responsible for continuing health insurance coverage.

                              (c)    Unreimbursed Medical Expenses. For so long as either party owes a

             duty of child su:eport for the minor children, the parties shall share in proportion tQ their

             respective gross incomes as used for calculating child support then in effect ar.y reasonable and

             n~cessary   unreimbursed medical or dental expenses for the minor children. "Medical or dental

             expenses" shall include but not be limited to eyeglasses, prescription medication, prosthetics,

             orthodontics, and mental health or developmental disabilities services including but not limited

             to services provided by a social worker, psychologist, psychiatrist, counselor, or therapist. Any

             reimbursement due, one to the other, shall be paid within 30 days of the receipt of
                                                                                                            I



             documentation substantiating the expenses that are subject to this Order. If the. provider has

             appl~ed   directly to the health   ins~rance   carrier for reimbursement, the parties shall pay to the
                                                                                          I


             provider his or her share when the provider deems that a payment is due and owing. If either


,•

                                                              -4-
        parent receives reimbursement from the ·insurance company for expenses paid (in part or in
                                           ,   .                                                     I

 V      whole) by the other parent, reimbursement to the other parent shall occur within 15 days. :

  0J              5.     There are support arrearages in the amount of   /l q 6 R           .   ,
("W ~   ·
                  6.     No Attqmey's fees are awarded(. e..xcel?'r   r h..~\- t'Qe ~"-~...} w~ , pttll\cMG
                         oi~~ -\-o f'~ p\~··"'-~fl $-:::p..c;o i"' ~~otl'\.~;, ~ ~~••.J'l.. ~\.-...j
                            ,           NOTICESANDINFORMATION:              J

                         P_ursuant to Virginia Code '20-60.3, the following information is provide~:
                           .                                                                         '

                  1.     Notice is hereby given that support payments may be withheld as they b~come
                                                                                                     I

            due pursuant to '20-79.1 or '20-79.2, froin income as defined in '63.2-1900, without ~er

        amendments. of this order or having to file an application for services with the Department of

        Social Services.

                  2.     Notice is hereby given that support payments may be withheld pursuant to

        Chapter 19 ( '63.2-1900 et seq) of Title 63.2 without further amendments t-:» the order upon

        application for services with the Department of Social Services.

                  3.     The name, date of birth and last four digits of the social security number ~f each

        child to whom a duty of support is then owed by the parent as follows.

        Name                                       D/0/B                      Last Four of SSN

                                      ,
              .

                                                                                   (

                  4.     The name, date of birth, the last four digits of the social security number of each
                                      '                                                              I

                                                                                                     !
        parent of the child and, unless otherwise ordered, each parent=s residential, and if different,

        mailing address, residential and employer telephone number, driver=s license number, and the

        name and address of his or her employer as follow:



                                                       -5-
                                                                                         '
Plaintiff:                                        Christine Pourbabai
Date of Birth:                                    09/23/1977
Social Security Number:                           See private addendum
Residential Address:                              10509 Cavalcade St.. Great Falls, VA, 22066
Residential Telephone#:
Employer:                                         S+v-<VieJt       UV\-\ v e.J\S i 4 'A
Employer Address:                                 "'2...2:> o ~ Q)\J \l. -eM S.·\·ad·\'t~V\ ~\Jd
                                                         ~v"f'd.-o'¥\ ,   v    A
Employer Telephone #:



Defendant:                                    Ben Pourbabai
Date of Birth:                                09/23/1956
Social Security Number:                       \ b-3          s+
                                                            ~ 6 ~ 'R
Residential Address:·                        :36                     NW Wt...)'-'                  \)<.
Residential Telephone #:
Employer:
Employer Address:
Employer Telephone#:                              -
Driver's License#:
                             .         .
       Defendant 1s responsible for paymg support.               "" -
       5.      Notice is hereby given that, pursuant to '20-124.2, support will continue to be

paid for any child over the age of 18 who is (i). a full-time high school student, (ii) not self-
                                                                                            I

supporting, and (iii) living in the home of the party seeking or receiving child support until

such child reaches the age of 19 or graduates from high school, whichever occurs first, and that
                                                                          ..
the court may also order the continuation of support for any child over the age of 18 who is (a)

·severely and permanently mentally or physically disabled, (b) unable to live independently and

support himself, and (c) residing in the home of the parent seeking or receiving child support.
                                                                                            '

       6.      Notice is hereby given that a petition may be filed for suspension of any l'cense,
                                                                                            I
                                                                                            I
certificate, registration or other authorization to engage in a profession, trade, bupiness,

occupation or recreational activity issued to the obligor by the Commonwealth of Virginia to a

parent as provided in '63.2-1937 upon the occurrence of a delinquency for a period of ninety




                                            -6-
                                                    '·
(90) days or more or in an amount of $5,000.00 or more. At the date hereof neither part)i holds

such a license or certification.   ,

         7.     The amount of periodic support expressed in fixed sums, together with the

payment interval, the date payments are due, and the date the first payment is due, is set forth in

the support provisions of this Order. Neither part is responsible for paying child support: to the

other.

         8.     a. This Order contains a provision for health care coverage, including the ihealth

insurance policy information, for dependent children pursuant to Code §§20M 108.1 ~d 108.2, if

available at a reasonable cost as defined in Code §63.2M1900. Health insurance is not required

for a former spouse.

                b.      This Order contains a statement whether any unreimbursed medical

expenses are to be paid or reimbursed to a party pursuant to Subsections D and G of Code §20-

108.2, and if such expenses are ordered, then the provisions governing how Sl.'.ch payment is to

be made.

         9. The Order of this Court as to the amount and terms of any arrearages in support are

set forth in the arrearage provision of this Order, including (i) to whom an arrearage is owed

and the amount of the arrearage, (ii) the period of time for which such an arrearage is
                                                                                              '
calculated, and (iii) a direction that payments are to be credited to current obligations first, with

any payments in excess of the current obligation applied to arrearages. No arrearages exist as

of the entry of this Order.   I
                                                                                              I

         10.    The child support payments are to be paid to the Plaintiff and unless theJ Court
                                                                           '
for good cause shown orders otherwise, the parties shall give each other and the court and,

when payments are to be made through the Department, the Departm~nt of Social Services at




                                              -7-
                                                                                        '
                                                                                        I
least thirty (30) days= written notice, in advance, of any change of address and any change of

telephone nwnber within thirty (30) days after the change.

        11.    In the event that child support payments are ordered to be paid to the

Department of Social Services, the obligor must keep the court and the Department of 'social

Services informed of the name, address and telephone nwnber of his/her current employer, or if

the payments are ordered to be paid directly to the obligee, the oblig~r must keep the court

informed of the name, address and telephone nwnber of his/her current employer.

        12.    In the event that child support payments are ordered to be paid to the

Department of Social Services, the party obligated to provide health care coverage shall keep

the Department of Social Services informed of any changed in the availability of health care

coverage for the minor child or children, or if payments are ordered to be paid directly to the

obligee, the party obligated to provide health care coverage shall keep the other party informed

of any changes in the availability of the health care coverage for the minor child or minor

children.

       13.     The separate amount due to each person under this Order for child support, for

spousal support or for a unitary award, or the affirmation· of a separation agreement, are set

forth in the support provision of this Order.

        14.    Notice is hereby provided that in determination of a support obligation, the

support obligation as it becomes due and unpaid creates a judgment by operation of law. Notice
                                                                                              I
                                                                                              '
is further provided, pursuant to § 20-78.2, that any judgment shall accrue interest hn the

arrearage at the judgment rate of interest established by ' 6.1-330.54 'unless the   ob!i!l~. in a
writing submitted to the court, waives the collection of interest.




                                                                                         I
                                                                                         I

                                                                                         I,
                                                -8-                                      I
                                                                                                     '
        15.     Notice is hereby given that the Department of Social Services may, pursuant to
                                         o                                                           I
                                                                                                     I      /~"',




Chapter 19 (' 63.2-1900) of Title 63.2 and in accordanc~ with '~0-108.2 and '63.2.!.1921,

initiate a review of the amo~t of support ordered by any court.

        16.     If any arrearages for child support, including interest or fees, exist at the time the

youngest child included in the order emancipates, a payment shall continue in the total amount

due (current support plus amount applied toward arrearages) at the time of emancipatio~ until

all arrearages are paid.

        17.    Notice is hereby given that in cases enforced by the Department of Social

Services, the Department of Motor Vehicles may suspend or refuse to renew the driver's

license of any person upon receipt of notice from the Department of Social Services that the

person (i) is delinquent in the payment of child support by 90 days or in an amount of $5,000 or

more or (ii) has failed to comply with a subpoena, summons, or warrant relating to paternity or

child support proceedings.
                              l
                             of Virginia, 1950 as

                                                                                                         eath




a final decree of                            a party intends to rev    ~   any beneficiary

made payable o a former spouse         llowing the annulme      or divorce, the         is responsible
                                                                                                     I
                                                                                                     by the


force and effect after the entry of a final decree of annulment or ·       rce.
 \h.t.. \J~ Csok ~s \W,- N~~ ~un~t-l~+o §2o~ \ ..\
  -\1> ~ 1\f\ ~ ~t\'At; ~~}<{M\o\\- A Is o.:kt-~ ~I ~
   ~ ~~CJV                   lA-Ue-tV\..•                                     :
                                                                                             I   o
                                                                                             II
                                                                                             lj
                                              -9-                                            I
                                                                                             I
.
,'   \




                                                                                                           I

                 Pursu~t to§ 20-124.5 of the Code of Virginia either party who intends to mov~ must
                                                                                             !
          give 30 days advance written notice of the intended move or any intended change of address to
                                         '            ,                                                    '

          the court and to the other party.




          Seen and Agreed:

          LAW OFFICES OF FRED M. REJALI
          Counsel for Plaintiff
          1750 Tysons Boulevard, #1500
          McLean, Virginia 22102
          (703) 383-4848 telephone
          (703) 677-31 8 facsimile
          fredrejali@ mail.com




         . Seen and   tJj'JECJFl)             ClS

                                         fiy:ce~.r
                                                    sJ../J   M
                                                              (h/
                                                                    Dc41.J   cr7A-cl.J
                                                                    tJi7efJ C!'?J?el,;:eY),
                                                    Jr&'()   D~J _r7 C< ~ Pf ~
         r----"----<::::::;<~~~--                            tf§ tJ ~ tJ -fOr cht} cr'C/}!)pvd- ~
          Jonathan A. Moseley, VSB# 41058                                 /           ...   j    rn_ _ !Jr.
          3823 Wagon Wheel Lane                               /~ Cqo/,1,        cr YVf            /   1"-rl:Jk
          Woodbridge, VA22192                                    d( (')p:;{ey   <?ty            e:;":~
          Tel. (703) 656-1230                                                     f                   , ~ ~
          Fax. (703) 783-0449                                                     ~                   "?~
          Contact@Jonmoseley.com                                                  .             (/)) //.   :
          Counsel for Defendant                                                                 {JI f~
EXHIBIT B
                                              COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Malveaux and Senior Judge Annunziata
              Argued at Alexandria, Virginia
UNPUBLISHED




              BEN POURBABAI
                                                                             MEMORANDUM OPINION* BY
              v.      Record No. 1532-17-4                                 JUDGE ROSEMARIE ANNUNZIATA
                                                                                  AUGUST 21, 2018
              CHRISTINE POURBABAI


                                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                  Jan L. Brodie, Judge

                                Jonathon A. Moseley for appellant.

                                Fred M. Rejali for appellee.


                      Ben Pourbabai (husband) appeals the circuit court’s orders relating to his divorce from

              Christine Pourbabai (wife). Husband argues that the circuit court erred by (1) finding that the

              parties separated on or about December 1, 2015; (2) finding that the circuit court had jurisdiction

              over the divorce because the parties were not actual bona fide residents and domiciliaries of

              Virginia for at least six months preceding the filing of the divorce suit; (3) misinterpreting Code

              § 20-97 and its requirement that a party be a domiciliary and a bona fide resident of Virginia;

              (4) finding that “storing personal property in a room makes a residence;” (5) finding that the circuit

              court had subject matter jurisdiction over child custody and visitation; (6) relitigating equitable

              distribution when the Court of Familial Pleas of the Islamic Republic of Iran already had decided

              equitable distribution on October 16, 2016; (7) not admitting the Iranian court order into evidence

              and “not reconsidering that decision;” (8) failing to consider the equitable distribution factors and

              that on October 16, 2016, the Iranian court already had ordered husband to pay wife “$500,000 to


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
$700,000;” (9) failing to consider the equitable distribution factors and that wife’s “$3.5 million

inheritance inside Iran, which was converted into a marital asset when . . . [h]usband sold real estate

and borrowed against real estate at [w]ife’s request to pay [w]ife’s 35% inheritance tax in Iran in

return for [w]ife’s promise to share the inheritance with [h]usband;” (10) ordering the sale of all of

the real estate in Virginia and Washington, D.C. as opposed to “(a) entering a monetary award or

(b) granting [wife’s] request to sell some real estate while leaving the rest to [husband];”

(11) determining that all of the real estate was marital property; (12) “refusing to order a new trial

on equitable distribution after [husband] had to fire his attorney for failing to present his evidence;”

(13) not admitting husband’s exhibits and evidence or “accommodating” his request to re-open his

case after firing his attorney; (14) denying his request to present evidence from his accountant, who

was subpoenaed but did not appear at the hearing, after the trial was concluded; (15) not enforcing

the post-nuptial agreement between the parties “or at least considering it in equitable distribution;”

(16) awarding sole custody of the children to wife and “refusing to admit other evidence of [w]ife’s

suicide attempts, psychological problems, false police reports concocting non-existent altercations,

and mental instability;” (17) “denying [husband] visitation with his children conditioned on an

anger management evaluation (A) restricted to a particular consultant (B) which [husband] cannot

afford (C) without any evidence to justify such a requirement;” and (18) limiting husband’s ability

to present his case.1 We find no error, and affirm the decision of the circuit court.

                                           BACKGROUND

        “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”




        1
         On July 9, 2018, husband filed “Appellant’s Supplementary Affidavit on Transcript of
Circuit Court’s Reasons for Order.” As this pleading was not timely filed, the Court will not
consider it.
                                              -2-
Menninger v. Menninger, 64 Va. App. 616, 618, 770 S.E.2d 232, 233 (2015) (quoting Congdon

v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 834 (2003)).

        Husband and wife married on December 22, 2002, and three children were born of the

marriage. On December 15, 2015, wife filed a complaint for divorce, requesting a divorce based

on the grounds of cruelty and constructive desertion. In the complaint, wife alleged that she and

husband were bona fide residents and domiciliaries of Virginia and that husband had been a bona

fide resident and domiciliary of Virginia for more than six months preceding the filing of the

complaint. On January 29, 2016, husband filed an answer to the complaint for divorce and

admitted the statements that they were bona fide residents and domiciliaries of Virginia. On

February 12, 2016, husband filed a counterclaim for divorce and stated that he was a bona fide

resident and domiciliary of Virginia and had been for more than six months preceding the filing

of the suit.

        On February 7, 2017, the parties appeared before the circuit court to determine custody

and visitation. After hearing the evidence and argument, the circuit court issued its ruling from

the bench on February 8, 2017. The circuit court considered the Code § 20-124.3 factors and

awarded sole legal and physical custody of the children to wife. The circuit court expressed its

“grave concerns about the psychological well-being” of husband and ordered him “to undergo a

full-scale psychological evaluation by Dr. Edward Farber.” The circuit court did not order

visitation, but indicated that husband could file a motion for visitation after the court received the

psychological evaluation and a report from the guardian ad litem, who was appointed at the

hearing. The circuit court ordered that husband would be responsible for the costs associated

with the psychological evaluation and the guardian ad litem. On March 17, 2017, the circuit

court entered an order reflecting its ruling.




                                                -3-
        On March 17, 2017, husband filed a motion to dismiss the case, arguing that the court did

not have subject matter jurisdiction because the parties were not residents of Virginia for at least

six months prior to the filing of the complaint for divorce. Husband filed amended motions, and

on May 8, 2017, the circuit court heard husband’s motion to dismiss. Husband argued that in

September 2013, the parties moved to Canada for wife to obtain her master’s degree in business

administration from the University of Toronto. Husband explained that he and wife found

renters to live in the former marital residence in Virginia from April 1, 2014 until April 1, 2016.

However, the renters vacated the property before the lease expired, and the house was vacant

when the parties returned to Virginia in June 2015. Wife testified that they kept personal

property in one of the rooms in the house while they were in Canada. Furthermore, wife asserted

that husband maintained his residence in Virginia while she and the children lived in Canada.

Wife explained that husband spent “more than two weeks a month” in Virginia because he had to

manage their rental properties. On cross-examination, husband admitted that he frequently

traveled in and out of Canada while wife attended school.

        Wife presented evidence of their intent to maintain their domicile and residence in

Virginia. While they were in Canada, both husband and wife maintained Virginia driver’s

licenses. Wife continued to receive mail at the former marital residence in Virginia. While wife

attended school in Canada, husband and wife paid taxes to the Commonwealth of Virginia and

the United States. On their tax returns, both parties claimed to be Virginia residents. Husband

admitted that he never filed a Canadian tax return because “[w]e weren’t residents or Canadian

citizen[s].” Wife testified that she never asked for residency in Canada and explained that, when

she went to the University of Toronto, she received a student visa and her children received

visitor’s visas.




                                                -4-
        The parties offered contradictory testimony about their future plans after wife graduated.

Husband testified that they intended to stay in Canada after wife graduated, while wife testified

that she intended to return to the United States for employment and that she declined the

employment offers in Canada she received as a result. When wife completed her coursework in

October 2014 and the parties’ children finished the school year, the parties left Canada and

returned to the former marital residence in Virginia on June 30, 2015, bringing with them all

their furniture.

        From July 5, 2015 through August 27, 2015, wife and the children visited Iran. Husband

testified that wife went to Iran to “look for job opportunities” and “explore living conditions,” a

view contradicted by a contemporaneous email husband wrote, stating the family was going to

Iran for “summer vacation.” Wife also testified that she went for a vacation, as evidenced by her

purchase of round-trip airline tickets with a return date before school started. Furthermore,

husband admitted that since July 1, 2015, he has lived in and been a resident of the

Commonwealth of Virginia. Wife testified that she has considered herself a resident and

domiciliary of Virginia for the last fourteen years.

        After hearing the parties’ evidence and argument, the circuit court found that “both

parties maintained their home in Great Falls as their permanent abode;” in short that both

husband and wife are permanent citizens of the United States and that they were residents and

domiciliaries of Virginia in the six months preceding the filing of the divorce suit. The circuit

court noted that both parties filed Virginia and federal tax returns and, on those tax returns, they

listed the former marital residence as their address. The circuit court accepted wife’s testimony

that they went to Canada temporarily and, that “once the wife finished her class work, the plan

was to stay until the children finished school and returned the day after school ended.” Based on

the evidence presented, the circuit court, at the conclusion of the hearing on May 8, 2017,

                                                -5-
entered an order dismissing husband’s motion to dismiss for lack of jurisdiction. Husband filed a

motion to reconsider, which the circuit court denied by order entered on July 24, 2017.

       On June 20 and 21, 2017, the circuit court heard evidence on the outstanding issues of

grounds for divorce, equitable distribution, spousal support, child support, and attorney’s fees.

After hearing the evidence and the parties’ arguments, the circuit court took the matter under

advisement.

       On June 26, 2017, the circuit court issued its ruling from the bench.2 After reviewing the

factors in Code § 20-107.3, the circuit court found that the real estate in Virginia and

Washington, D.C. was marital property and ordered its sale. The circuit court appointed a

commissioner to facilitate the sale of the real estate and ordered that the net proceeds be divided

equally between the parties. The circuit court further ordered a reservation of spousal support to

wife for six years and three months and awarded her child support pursuant to the statutory

guidelines. On July 26, 2017, the circuit court entered the final decree of divorce reflecting its

rulings and attached husband’s objections, filed July 21, 2017.

       On July 19, 2017, husband filed several post-trial motions, including a “Motion to

Dismiss due to Res Judicata, Lack of Jurisdiction, Fraud upon the Court, and for Award of

Attorneys’ Fees and Memorandum of Points & Authorities in Support Thereof,” a “Motion to

Proffer Evidence and Re-Open the Record and for Admission of Evidence Excluded by Court’s

Technical Malfunction and Memorandum of Points & Authorities,” and a “Motion for New Trial

on Equitable Distribution and Memorandum of Points & Authorities in Support Thereof.” On

July 20, 2017, husband filed a “Motion to Reconsider Jurisdiction of the Court over Child




       2
        The transcript from the June 26, 2017 hearing was included in the record, but not the
appendix.
                                             -6-
Custody and Visitation Aspects of Divorce and Memorandum of Points & Authorities in Support

Thereof” and a “Motion for Clarification of Equitable Distribution Decision.”

       On August 1, 2017, the circuit court suspended the judgment to address husband’s

post-trial motions. Wife filed responsive pleadings, and husband filed amended pleadings.

       In his motion to dismiss, husband argued that wife had instituted divorce proceedings in

Iran in 2016. He alleged that an Iranian court had issued an equitable distribution ruling, and

therefore, Virginia did not have jurisdiction over the parties’ divorce. On August 31, 2017, the

circuit court heard argument on husband’s motion to dismiss. On the same day, the circuit court

entered an order denying husband’s motion to dismiss and ending the stay. On September 19,

2017, husband filed a motion to reconsider.

       On September 5, 2017, the circuit court entered orders addressing two of husband’s other

motions; it held that husband’s motion for clarification was moot and denied husband’s motion

for a new trial. On September 8, 2017, the circuit court denied husband’s motion to proffer

evidence and re-open the record regarding the custody and visitation matters. On September 19,

2017, husband filed a motion to reconsider the custody and visitation matters, which the circuit

court denied on September 27, 2017. On September 20, 2017, husband also filed a motion for a

new trial and alleged that the parties had a post-nuptial agreement.

       On September 21, 2017, husband filed a notice of appeal, and on September 22, 2017, he

filed an amended notice of appeal. On October 2, 2017, the circuit court denied husband’s

motions for reconsideration and for a new trial because the circuit court no longer had

jurisdiction over the matters following husband’s appeal.




                                               -7-
                                            ANALYSIS

                                 Jurisdiction - Date of Separation

       Husband argues that the circuit court erred in granting the divorce because the parties had

not lived separate and apart for more than one year prior to the filing of the suit.

       On December 15, 2015, wife filed the complaint for divorce and requested that she be

“awarded a divorce a mensa et thoro (‘from bed and board’) upon the stated grounds of cruelty

and constructive desertion to be merged in one year into a divorce a vinculo matrimonii (‘from

the bonds of matrimony’).” At the equitable distribution hearing on June 20, 2017, wife

indicated that she no longer sought a divorce based on fault grounds. Instead, wife made an oral

motion to amend the complaint and asked for a divorce based on living separate and apart for

more than one year. Husband did not object. Wife presented evidence that she and husband had

been living separate and apart since December 2015. After considering all the evidence, the

circuit court entered the final decree of divorce on July 27, 2017, and granted wife a divorce

based on living separate and apart for more than one year.

       Code § 20-95 provides that a person may seek a divorce from bed and board based on

“cruelty, reasonable apprehension of bodily hurt, willful desertion or abandonment.” That

statute does not require any period of pre-filing separation. Thus, the circuit court had subject

matter jurisdiction over the divorce proceedings. Code § 20-91(9) provides that a person may

seek a divorce from his or her spouse after they have lived separate and apart for more than one

year. Code § 20-121.02 provides that a party may move for a divorce based on living separate

and apart without amending the complaint for divorce. Nothing in these code sections requires

that the one-year separation period must occur prior to the filing of the complaint in order for the

circuit court to have jurisdiction to enter a final decree of divorce. Code § 20-91(9) provides that

a circuit court may decree a divorce “if and when the husband and wife have lived separate and

                                                 -8-
apart without any cohabitation and without interruption for one year.” (Emphasis added.)

Moreover, Code § 20-121.02 allows a party to amend the grounds for divorce. Here, when the

circuit court entered the final decree awarding wife a divorce, the parties had been separated for

more than one year.

                   Jurisdiction - Bona fide resident and domiciliary of Virginia3

       Husband argues that the circuit court erred in finding that it had jurisdiction over the

divorce, including the equitable distribution and custody and visitation matters, because the

parties had not been bona fide residents and domiciliaries of Virginia for six months preceding

the filing of the complaint for divorce. Husband asserts that they had lived in Canada from

September 2, 2013 until June 30, 2015, and that wife filed her complaint for divorce on

December 15, 2015. He contends that they had only lived in Virginia for five and a half months

prior to the filing of the complaint.

       Code § 20-97 provides, in pertinent part, that “[n]o suit for . . . divorce shall be

maintainable, unless one of the parties was at the time of the filing of the suit and had been for at

least six months preceding the filing of the suit an actual bona fide resident and domiciliary of

this Commonwealth . . . .”

       “The issue of subject matter jurisdiction in a divorce proceeding requires a determination

of both domicile and bona fide residency. That determination presents a mixed question of law

and fact, reviewable on appeal.” Blackson v. Blackson, 40 Va. App. 507, 517, 579 S.E.2d 704,



       3
          In his fifth assignment of error, husband argues that the circuit court “lack[ed] subject
matter jurisdiction over child custody and visitation under the Uniform Child Custody
Jurisdiction and Enforcement Act.” In the argument section of his brief, husband argued the first
five assignments of error together; however, he did not address the specifics of the assignment of
error concerning the UCCJEA and why the circuit court lacked jurisdiction under the UCCJEA.
Therefore, we find that husband waived this assignment of error. See Muhammad v.
Commonwealth, 269 Va. 451, 478, 619 S.E.2d 16, 31 (2005) (“Failure to adequately brief an
assignment of error is considered a waiver.”).
                                                 -9-
709 (2003). “On appeal, the fact finding component of that determination is given deference.”

Adoteye v. Adoteye, 32 Va. App. 221, 226, 527 S.E.2d 453, 456 (2000).

        “To have been an ‘actual bona fide resident of this State’ . . . means to have had in this

State throughout that period an actual bona fide permanent abode, as contradistinguished from a

sojourn, or transitory abode . . . .” Id. at 225, 527 S.E.2d at 455 (quoting Hiles v. Hiles, 164 Va.

131, 137, 178 S.E. 913, 915-16 (1935)).

               If a person, who has theretofore in good faith established and is
               then maintaining a permanent abode in the State, goes from the
               State, and while absent therefrom continuously in good faith
               maintains that, or some other place or locality in the State, as and
               for his permanent abode, the establishment of a sojourn, or
               transitory abode, outside the State will not (so long as his physical
               residence elsewhere is essentially transitory or a sojourning) put an
               end to his being an “actual bona fide resident of this State” within
               the meaning of [Code § 20-97]. This is true even though his
               absence from the State be of long duration.

Blackson, 40 Va. App. at 518, 579 S.E.2d at 709 (quoting Hiles, 164 Va. at 137-38, 178 S.E. at

916).

        “There must be some evidence of concurring acts or forbearances to act which tend to

show the actual continued maintenance in good faith of some place or locality in Virginia as and

for his permanent abode.” Adoteye, 32 Va. App. at 226, 527 S.E.2d at 455 (quoting Hiles, 164

Va. at 138, 178 S.E. at 916). “Neither the unexpressed nor the mere expressed intention to so

maintain a place or locality in Virginia as his permanent abode, is alone sufficient to constitute

the maintenance thereof as such.” Id. (quoting Hiles, 164 Va. at 138, 178 S.E. at 916).

        “Domicile contemplates living in a place with the intent to remain there permanently or

for an indefinite period of time.” Id. at 226, 527 S.E.2d at 455-56 (quoting Rock v. Rock, 7

Va. App. 198, 202, 372 S.E.2d 211, 213 (1988)). “Mere change of place is not change of

domicile. Mere absence from a fixed home, however long continued, cannot work the change.

There must be the [intention] to change the prior domicile for another. . . . Until the new
                                                - 10 -
domicile is acquired, the old one remains . . . .” Blackson, 40 Va. App. at 517-18, 579 S.E.2d at

709 (quoting Cooper’s Adm’r v. Commonwealth, 121 Va. 338, 347, 93 S.E. 680, 682 (1917)).

       Here, the circuit court found that both parties were bona fide residents and domiciliaries

of Virginia and that they had “maintained their home in Great Falls as their permanent abode.”

The circuit court held that their absence from Virginia, while wife studied in Canada, was a

“temporary sojourn.” The circuit court concluded that the parties’ intent was that Virginia

remain their permanent abode, as evidenced by retaining the former marital residence and paying

taxes in Virginia and the United States. They listed the former marital residence as their address

on their tax returns. The circuit court credited wife’s testimony that she went to Canada on a

two-year student visa and, once the children finished school, her intent was to return to Virginia,

which she did.4 Wife also testified that husband visited them in Canada, but that he returned to

Virginia for more than two weeks each month to maintain their rental properties. Furthermore,

the circuit court found that the parties kept some of their personal property in the former marital

residence, even when it was rented. In addition, the parties maintained their Virginia driver’s

licenses, and wife continued to receive mail at the former marital residence. The totality of this

evidence supports the circuit court’s conclusion that the parties were bona fide residents and

domiciliaries of Virginia for at least six months preceding the filing of the complaint for divorce.

                                        Iranian court order

       Husband argues that the circuit court erred by failing to admit into evidence a proffered

document purporting to be an order of an Iranian court and by relitigating equitable distribution


       4
         Husband asserts that the parties submitted applications for permanent residency in
Canada, but wife testified that it was not her signature on the applications. The circuit court
found that wife did not sign the document and held that it was not giving any weight to the
applications. See Layman v. Layman, 62 Va. App. 134, 137, 742 S.E.2d 890, 891 (2013) (“It is
well established that the trier of fact ascertains a witness’ credibility, determines the weight to be
given to their testimony, and has discretion to accept or reject any of the witness’ testimony.”
(quoting Street v. Street, 25 Va. App. 380, 387, 488 S.E.2d 665, 668 (1997) (en banc))).
                                                  - 11 -
after the equitable distribution issue had already been decided in Iran. On July 19, 2017,

husband filed a motion to dismiss and a memorandum, in which he alleged that the equitable

distribution aspect of this case was barred by res judicata because on October 16, 2016, a court

in Iran had awarded wife the equivalent of $500,000 based on their separation. Husband filed

with the circuit court several documents purporting to be the Iranian court order, as well as

several translations. The circuit court heard argument on husband’s motion to dismiss on August

31, 2017. At the beginning of the hearing, the circuit court asked husband if he had certified

copies of the Iranian court order and explained that the “ones that were attached [to the

pleadings] only had the certification of the translation, not the accuracy nor the authenticity of

the documents.” Husband admitted that he did not have anything other than what was previously

attached to his pleadings. Husband also attempted to introduce into evidence a copy of a

document in a foreign language that was purported to be the Iranian court order. The document

was in a foreign language, and the certification from the Pakistani Embassy, not the court from

which the order came, indicated that no original document had been produced. On those

grounds, the circuit court sustained wife’s objection to the admission of the document.5 At the

conclusion of the hearing, the circuit court specifically addressed husband’s claim relating to

property in Iran, noting husband’s testimony to that effect. However, no evidence was presented

by either party relating to property in Iran and no orders regarding Iranian property had been

made in the course of the proceedings. No basis for granting husband’s motion to dismiss

having been proved, the motion was denied.6


       5
           That document was not included in the record as a refused exhibit.
       6
         On September 19, 2017, husband filed a motion to reconsider and submitted another
copy of the Iranian court order with a certification from the U.S. Interests Section of the Swiss
Embassy in Tehran. The circuit court did not consider this latest document and certification
because as stated in its October 2, 2017 order, it lost jurisdiction over the matter after husband
appealed.
                                                - 12 -
       “Generally, the admissibility of evidence ‘is within the broad discretion of the trial court,

and an [evidentiary] ruling will not be disturbed on appeal in the absence of an abuse of

discretion.’” Surles v. Mayer, 48 Va. App. 146, 177, 628 S.E.2d 563, 578 (2006) (quoting Blain

v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988)) (brackets in original).

       Several statutes are pertinent to the resolution of this issue. “The records of any judicial

proceeding and any other official record of any court of another . . . country . . . , shall be

received as prima facie evidence provided that such records are certified by the clerk of the court

where preserved to be a true record.” Code § 8.01-389(A1).

       Code § 8.01-389(E) provides:

               The use of the term “copy teste,” “true copy,” or “certified copy”
               or a substantially similar term on a certification affixed or annexed
               to a copy of an official record maintained by a clerk of court that
               bears the signature of the clerk or any deputy clerk, and that has
               the name of the court where such record is preserved on the
               document or on the certification, shall be prima facie proof that
               such record is certified by such clerk to be a true copy of the
               official record kept in the office of the clerk. Nothing herein shall
               be construed to require or prevent a clerk from using an official
               seal or prevent a clerk from using any other acceptable method of
               certification for a court record.

       Furthermore, Code § 8.01-391(B) states:

               If any department, division, institution, agency, board, or
               commission of this Commonwealth, of another state or country, or
               of the United States, or of any political subdivision or agency of
               the same, acting pursuant to the law of the respective jurisdiction
               or other proper authority, has copied any record made in the
               performance of its official duties, such copy shall be as admissible
               into evidence as the original, whether the original is in existence or
               not, provided that such copy is authenticated as a true copy either
               by the custodian of said record or by the person to whom said
               custodian reports, if they are different, and is accompanied by a
               certificate that such person does in fact have the custody.

       In this case, the circuit court held that the proffered Iranian court order was not properly

certified. The documents attached to husband’s pleadings do not comply with Code §§ 8.01-389

                                                 - 13 -
or -391. The documents do not include a certification by the clerk of court that they are a “true

record,” as required by Code § 8.01-389(A1). Furthermore, the documents are not true copies as

defined by Code § 8.01-389(E), and were not authenticated as true copies by the custodian of the

record as required by Code § 8.01-391(B). Therefore, the circuit court did not abuse its

discretion in refusing to admit the proffered Iranian court order into evidence. Since the circuit

court did not abuse its discretion in refusing to admit the Iranian court order, it could not

consider the document for res judicata or equitable distribution purposes, and neither can this

Court.7

                                         Equitable distribution

          Husband challenges several of the circuit court’s rulings regarding equitable distribution.

“On appeal, ‘decisions concerning equitable distribution rest within the sound discretion of the trial

court and will not be reversed unless plainly wrong or unsupported by the evidence.’” Layman v.

Layman, 62 Va. App. 134, 137, 742 S.E.2d 890, 891 (2013) (quoting McDavid v. McDavid, 19

Va. App. 406, 407-08, 451 S.E.2d 713, 715 (1994)).

          Husband argues that the circuit court failed to consider the equitable distribution factors

and, specifically, the fact that wife received a $3.5 million inheritance during the marriage and he

paid the inheritance tax wife owed under Iranian law by selling and borrowing against real estate

he owned.

          During the equitable distribution hearing, husband testified that after wife’s father died in

2013, wife and her mother “inherited a multi-million-dollar portfolio of real estate” and, pursuant

to Iranian law, they had to pay a “35% inheritance tax immediately, or lose it.” Husband



          7
         Moreover, the circuit court noted that it never addressed property in Iran and that
neither party presented any evidence about Iranian property. Furthermore, wife’s counsel
informed the circuit court that nothing was provided in discovery that indicated that there was
property in Iran.
                                              - 14 -
explained that he sold one of his real estate properties in 2014 and used the proceeds to pay

toward the inheritance tax. Husband did not offer into evidence any documentation to support

his statements, nor did he question wife about the inheritance.

        In addition to the inheritance issue and husband’s claim the circuit court erred in not

considering it in making its equitable distribution award, husband argues that the circuit court

also erred in classifying the Virginia and Washington, D.C. real estate as marital property. The

circuit court’s order to sell all the real estate it classified as marital, instead of entering a

monetary award or granting wife’s request to sell some of the real estate and award the

remaining parcels to husband, is also challenged by husband. Husband contends that “a forced

sale will result in a net loss after paying commissions and costs.”

        During the equitable distribution hearing, both parties presented evidence about the real

estate properties, which included wife’s demonstrative exhibits. During her closing argument,

wife suggested that two of the properties be sold and that husband receive the remaining three

properties. The circuit court asked husband multiple times during his closing argument for his

position about the real estate, but he never responded to the court’s questions.

        The circuit court ruled from the bench on June 26, 2017. After considering each of the

Code § 20-107.3(E) factors and discussing the factors with the parties, the circuit court

explained, “If I don’t mention a factor, it’s not because I haven’t considered it, and if after I’ve

finished delivering my decision, if you have any questions about the weight that I gave a

particular factor, please don’t hesitate to ask me.”

        The circuit court summarized the evidence presented regarding the five real estate

properties and personal property. For each property, the circuit court determined when the

property was purchased, how it was titled, its fair market value, its outstanding mortgage

balance, and estimated equity. The circuit court then appointed a commissioner of sale to

                                                  - 15 -
facilitate the sale of all of the real estate properties. The circuit court ordered that the sales

proceeds be divided equally and that any rental profits, likewise, be divided equally. While

recognizing that the parties’ income was “fairly consistent” from 2011 to 2014, the circuit court

noted that, in 2015, the parties’ tax return indicated “they operated at a loss with no income

showing on the tax return.” The circuit court ordered the sale of the properties “because it’s

unclear if there is some game playing here or whether all the properties are rented at their

maximum value.”

        “In reviewing an equitable distribution award on appeal, we have recognized that the trial

court’s job is a difficult one, and we rely heavily on the discretion of the trial judge in weighing

the many considerations and circumstances that are presented in each case.” Fadness v. Fadness,

52 Va. App. 833, 841, 667 S.E.2d 857, 861 (2008) (quoting Klein v. Klein, 11 Va. App. 155,

161, 396 S.E.2d 866, 870 (1990)). “The General Assembly has given circuit courts the

discretion to determine the equitable distribution of marital assets in connection with a divorce.

Its discretion is limited only in that the circuit court must consider all of the factors in Code

§ 20-107.3(E).” Id. at 842, 667 S.E.2d at 862.

        In this case, the circuit court reviewed all the evidence regarding the parties’ property,

including husband’s testimony about wife’s inheritance. The circuit court found wife’s evidence

was more credible and rejected husband’s testimony regarding the inheritance, stating, “For the

most part, I did not find [husband] to be credible or forthcoming . . . .”

        “It is well established that the trier of fact ascertains a witness’ credibility, determines the

weight to be given to their testimony, and has discretion to accept or reject any of the witness’

testimony.” Layman, 62 Va. App. at 137, 742 S.E.2d at 891 (quoting Street v. Street, 25

Va. App. 380, 387, 488 S.E.2d 665, 668 (1997) (en banc)). The circuit court did not abuse its

discretion in rejecting husband’s testimony about the inheritance.

                                                 - 16 -
        Husband also challenges the equitable distribution award on the ground that the circuit

court improperly failed to consider his evidence. As discussed above, the circuit court did not err

in refusing to admit husband’s evidence. Rather, as the circuit court advised husband, “Your

evidence did not come in because it was not presented. It’s not because I kept it out, sir. You

did not present it properly nor did your attorney.” In short, husband had the opportunity to

present his case and, in fact, testified at length at the equitable distribution hearing.

        The record clearly indicates that the circuit court considered the Code § 20-107.3(E)

factors and reviewed the factors with the parties. The circuit court explained that it found their

monetary and nonmonetary contributions to the family and to the acquisition, care, and

maintenance of the marital property to be equal. The circuit court considered the duration of the

marriage and the parties’ ages. It found that the parties appeared to be in good physical and

mental health, although husband had “trouble following the court’s admonishment” and was

ordered to submit to a psychological evaluation before he would be allowed to have visitation

with the children. The circuit court reviewed the circumstances of the dissolution of the

marriage and found that “this marriage was not built on love or trust.” Then, the circuit court

classified and valued the marital property and debt. The circuit court indicated that it considered

the liquid and nonliquid character of the property and found there was no evidence presented as

to the tax consequences. Based on the facts and circumstances of the case, the circuit court

decided to sell the real estate. It gave husband several opportunities to tell the court his position

on the real estate, but he never responded to the court’s questions. Therefore, in consideration of

the assignments of error presented, the circuit court did not err.




                                                 - 17 -
                             Motion for new trial and to re-open the evidence8

        Husband argues that the circuit court erred when it refused to order a new equitable

distribution trial and admit his exhibits and evidence after he informed the court on the second

day of the trial that he had fired his attorney.

        The circuit court scheduled a two-day equitable distribution trial. On June 20, 2017, the

parties presented their evidence and, at the end of the day, both parties rested their cases. On

June 21, 2017, the parties returned to present their closing arguments. At the beginning of the

hearing, husband’s counsel informed the circuit court that husband wished to proceed pro se and

make his own closing argument. Husband did not request a continuance or move for a new trial.

        Before husband began his closing argument, the circuit court reminded him that “there

[was] no new evidence at this stage, that this is only argument on what evidence has been

presented.” Husband was permitted to present his closing argument, and the circuit court asked

him several times for his position about the real estate. Husband refused to answer the question

and insisted upon presenting additional evidence, which the circuit court denied. The circuit

court explained that husband was “going to have to argue with the evidence that has been

presented.” Husband repeatedly tried to tell the court why he fired his attorney, but the circuit

court told him that it did not need to know his reasoning because it was a matter between him

and his attorney.




        8
          In his fifteenth assignment of error, husband argues that the circuit court abused its
discretion “by not enforcing the post-nuptial agreement between the parties or at least
considering it in equitable distribution.” In the argument section of his brief, husband presented
the twelfth, thirteenth, fourteenth, and fifteenth assignments of error together; however, he did
not address the specifics of the fifteenth assignment of error and why the circuit court abused its
discretion by not enforcing the post-nuptial agreement or considering it during equitable
distribution. Therefore, we find that husband waived this assignment of error. See Muhammad,
269 Va. at 478, 619 S.E.2d at 31.
                                                 - 18 -
        Husband complained that, on the previous day, he had not been allowed to present the

116 documents he identified as exhibits; however, his counsel had not moved the exhibits into

evidence. Husband’s request to reopen the hearing, arguing that the court had “to have a hearing

on this [sic] 116 exhibits,” was denied, the court reiterating that the evidentiary hearing had

concluded. Husband responded, “That is your choice, Your Honor, I am not questioning Your

choice, Your Honor.”

        Shortly thereafter, husband again attempted to present his 116 exhibits, but the circuit

court repeated that the trial was over and asked him one last time for his position about the five

properties that were at issue in its determination of the equitable distribution issues. When

husband did not answer the question, the circuit court concluded the hearing and stated that it

would announce its decision from the bench on June 26, 2017. Husband then asked the circuit

court if it would allow him to speak and present his exhibits. The circuit court stated, “Sir, let

me explain something, you are not a lawyer and you don’t understand the rules of the Circuit

Court. We have had the hearing, we have gone all the way through rebuttal, and this was for

closing arguments only, not presentation of evidence.” Husband complained that none of his

witnesses had appeared the previous day. The circuit court responded, “Sir, it was tried, and you

didn’t do it well either. We are in recess.” The circuit court pronounced its judgment on June

26, 2017 and memorialized the ruling in an order entered on July 26, 2017.

        On July 19, 2017, husband filed a post-trial motion for a new trial so that he could

present additional evidence. On September 5, 2017, the circuit court denied husband’s motion

for a new trial.

        “Motions to reopen a hearing to take further evidence are matters within the court’s

discretion.” Shooltz v. Shooltz, 27 Va. App. 264, 269, 498 S.E.2d 437, 439 (1998). “Usually,

such motions are based upon error apparent on the face of the record, or for the purpose of

                                                - 19 -
introducing after-discovered evidence.” Id. at 269, 498 S.E.2d at 439-40 (quoting Kirn v.

Bembury, 163 Va. 891, 901, 178 S.E. 53, 56 (1935)). “[C]ourts have also included among the

factors to be applied in the analysis whether a party seeking rehearing had ‘ample opportunity to

present evidence’ at the initial hearing . . . .” Id. at 269 n.1, 498 S.E.2d at 440 n.1 (quoting Rowe

v. Rowe, 24 Va. App. 123, 144, 480 S.E.2d 760, 770 (1997)); see also Holmes v. Holmes, 7

Va. App. 472, 480, 375 S.E.2d 387, 392 (1988).

       In this case, husband had “ample opportunity” to present his evidence on June 20, 2017.

The circuit court did not abuse its discretion by refusing to allow husband to present additional

evidence on June 21, 2017, after both parties had rested their cases and were scheduled to present

closing arguments.

       In addition, husband argues that the circuit court abused its discretion by not scheduling a

new trial to allow his accountant to testify. However, husband told the circuit court that the

accountant had not been present for the trial, and he rested his case without asking for a

continuance. Husband did not proffer the accountant’s testimony. “In Virginia, when ‘testimony

is rejected before it is delivered, an appellate court has no basis for adjudication unless the record

reflects a proper proffer.’” Ray v. Commonwealth, 55 Va. App. 647, 649, 688 S.E.2d 879, 880

(2010) (quoting Whittaker v. Commonwealth, 217 Va. 966, 968, 234 S.E.2d 79, 81 (1977)).

“When an appellant claims a trial court abused its discretion in excluding evidence, we cannot

competently determine error – much less reversible error – without a proper showing of what

that testimony would have been.” Id. (quoting Tynes v. Commonwealth, 49 Va. App. 17, 21,

635 S.E.2d 688, 689 (2006)). Since husband did not proffer the accountant’s testimony, this

Court is unable to review this argument.




                                                - 20 -
                                       Custody and visitation

       Husband argues that the circuit court erred by awarding sole custody of the children to

wife and denying him visitation with his children until he undergoes a psychological evaluation

by Dr. Farber.9

       “[T]here is a presumption on appeal that the trial court thoroughly weighed all the

evidence, considered the statutory requirements, and made its determination based on the child’s

best interests.” D’Ambrosio v. D’Ambrosio, 45 Va. App. 323, 335, 610 S.E.2d 876, 882 (2005).

“As long as evidence in the record supports the trial court’s ruling and the trial court has not

abused its discretion, its ruling must be affirmed on appeal.” Brown v. Brown, 30 Va. App. 532,

538, 518 S.E.2d 336, 338 (1999).

       The circuit court heard evidence on February 7 and 8, 2017, to determine custody and

visitation. At the conclusion of the hearing, the circuit court reviewed the Code § 20-124.3

factors. The circuit court found husband to be “extremely agitated and frequently . . . unable to

answer questions of the attorneys in a direct, calm and coherent way.” The circuit court

explained that the “videos and emails entered into evidence demonstrate that [husband] is

capable of extreme hostility towards [wife], and does not communicate with her in a civil way

about the children.” The circuit court also found that while wife has a “loving and nurturing

relationship with her children,” husband “exhibits anger and hostility in the presence of his

children and rants about their mother.” In addition, the circuit court found that there was no

evidence that husband was trying to foster a relationship between wife and the children. The



       9
         Wife argues that husband did not preserve this issue pursuant to Rule 5A:18 because he
did not note any objections to the final order. However, husband raised the issue in closing
argument, and he filed a motion to reconsider. In a bench trial, an appellant can preserve his
issues for appeal in a motion to strike, in closing argument, in a motion to set aside the verdict, or
in a motion to reconsider. Lee v. Lee, 12 Va. App. 512, 515, 404 S.E.2d 736, 738 (1991) (en
banc). Therefore, we find that husband preserved his arguments for appeal.
                                                 - 21 -
circuit court expressed “grave concerns about the psychological well-being of [husband] at this

time based on his demeanor in Court, the videos in evidence and the emails in evidence.” The

circuit court awarded sole legal and physical custody of the children to wife. It also ordered

husband to undergo a “full-scale psychological evaluation” and appointed a guardian ad litem.

The circuit court did not award husband any visitation, but advised husband that he could file a

motion for visitation after the court received the psychological evaluation and the guardian ad

litem’s report.

        Husband argues that the circuit court’s findings were “clearly erroneous [and] against the

weight of the evidence.” Husband challenges the credibility of wife’s testimony and claims that

the circuit court did not consider all of his evidence. The circuit court did not credit husband’s

testimony. See Layman, 62 Va. App. at 137, 742 S.E.2d at 891. “This Court is bound by the

credibility findings of the circuit court.” Tackett v. Arlington Cty. Dep’t of Human Servs., 62

Va. App. 296, 339, 746 S.E.2d 509, 530 (2013).

        Contrary to husband’s arguments, the record supports the circuit court’s rulings. We find

that the circuit court did not abuse its discretion in awarding sole custody to wife and not

awarding visitation to husband.

        Finally, husband does not provide any legal authority to support his argument that the

circuit court erred in ordering him to undergo a psychological evaluation by a particular therapist

and to pay for the evaluation. Rule 5A:20(e) mandates that appellant’s opening brief include

“[t]he standard of review and the argument (including principles of law and authorities) relating

to each assignment of error.” Husband did not comply with Rule 5A:20(e) because his opening

brief does not contain any principles of law or citation to legal authorities to fully develop his

argument. Husband has the burden of showing that reversible error was committed. See Burke

v. Catawba Hosp., 59 Va. App. 828, 838, 722 S.E.2d 684, 689 (2012). “Unsupported assertions

                                                - 22 -
of error do not merit appellate consideration.” Fox v. Fox, 61 Va. App. 185, 199-200, 734

S.E.2d 662, 669 (2012) (quoting Jones v. Commonwealth, 51 Va. App. 730, 734, 660 S.E.2d

343, 345 (2008)). We find that husband’s failure to comply with Rule 5A:20(e) is significant, so

we will not consider this argument. See Fadness, 52 Va. App. at 851, 667 S.E.2d at 866 (“If the

parties believed that the circuit court erred, it was their duty to present that error to us with legal

authority to support their contention.”); Parks v. Parks, 52 Va. App. 663, 664, 666 S.E.2d 547,

548 (2008).

                                        Husband’s testimony

        Husband argues that the circuit court erred by “pervasively prevent[ing] [husband] from

testifying by improperly limiting his attempts to lay a foundation and place his answers in

context, while giving [wife] wide latitude.” Husband asserts that some of his testimony was

“improperly clouded by improper objections that the testimony was ‘non-responsive.’” He also

claims that he was “badgered with inconsistent objections of not laying a foundation yet then

having his answers struck when he was laying that foundation.” Furthermore, he argues that “it

is impossible to read through the testimony without being struck by the inconsistent treatment of

[his] testimony.” Husband does not provide any specific examples or citations to the record.

        “Virginia courts have consistently held that ‘the conduct of a trial is committed to the

sound discretion of the trial court.’” Via v. Commonwealth, 42 Va. App. 164, 181, 590 S.E.2d

583, 591 (2004) (quoting Justus v. Commonwealth, 222 Va. 667, 676, 283 S.E.2d 905, 910

(1981), cert. denied, 455 U.S. 983 (1982)). “[C]ases should not be reversed merely because the

judge was impatient, or because he of his own motion ruled out improper testimony and objected

to unnecessary repetition; even tilts with counsel are not sufficient.” Id. at 182, 590 S.E.2d at

591-92 (quoting Parsons v. Commonwealth, 154 Va. 832, 852-53, 152 S.E. 547, 554 (1930)).

“To warrant a reversal [the error] must be substantial; otherwise litigation would be

                                                 - 23 -
interminable.” Id. at 182, 590 S.E.2d at 592 (quoting Parsons, 154 Va. at 852-53, 152 S.E. at

554). “This court has no duty to deduce bias from the record.” Cunningham v. Commonwealth,

2 Va. App. 358, 365, 344 S.E.2d 389, 393 (1986).

       As we did in Via, “[w]e find no such substantial prejudice here, nor has [husband]

alleged any specific prejudice.” Via, 42 Va. App. at 182, 590 S.E.2d at 592. Moreover, husband

has not proffered the testimony that was excluded from testimony; therefore, we cannot

determine if the circuit court made any error in sustaining the objections. Ray, 55 Va. App. at

649, 688 S.E.2d at 880. In reviewing the totality of the record, we do not find that that there was

any bias or inconsistent treatment of husband.

                                          Attorney’s fees

       Wife asks this Court to award her attorney’s fees incurred on appeal. See O’Loughlin v.

O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Having reviewed and considered

the entire record in this case, we hold that wife is entitled to a reasonable amount of attorney’s

fees, and we remand for the circuit court to set a reasonable award of attorney’s fees and costs

incurred by wife in this appeal. Rule 5A:30(b).

                                          CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is affirmed. We remand this case to

the trial court for determination and award of the appropriate appellate attorney’s fees, which

also should include any additional attorney’s fees incurred at the remand hearing.

                                                                           Affirmed and remanded.




                                                 - 24 -
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
